Exhibit 10.1


EXECUTION VERSION






AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement” is made as of
December 15, 2017, by and among VeriFone Systems, Inc., a Delaware corporation
(the “Company”), VeriFone, Inc., a Delaware corporation (“Employer”), and Paul
Galant (“you” or “Executive”).
WHEREAS THE Company, Employer and Executive are parties to a letter agreement,
dated as of September 15, 2013 (the “Original Agreement”), which provided for
among other things, the terms and conditions of Executive’s employment and
compensation with the Company; and
WHEREAS Employer desires to continue to employ Executive on the terms and
conditions set forth herein, and Executive is also willing to continue such
employment on such terms and conditions;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this agreement hereby agree as follows:
1.Term of Your Employment
(a)    Employment. Employer agrees to continue to employ you and you agree to
accept such employment for the renewal period ending upon your separation
pursuant to this Agreement (the “Employment Period”).
(a)    Separation. The Employment Period will continue until (x) your
resignation, Disability (as defined below) or death, (y) the Employer decides to
terminate your employment with or without Cause, or (z) the term of this
Agreement ends. The initial term of this Agreement shall be deemed to have
commenced on November 1, 2017 and, unless earlier terminated in accordance with
the terms hereof, shall remain in full force and effect until October 31, 2021.
This Agreement shall, when six months remain in the initial term or in a
subsequent term (the “Automatic Renewal Date”), automatically extend for an
additional 12 month term, unless the Company or Employer delivers written notice
to you prior to the Automatic Renewal Date of their intent not to renew.
2.    Your Position, Performance and Other Activities
(a)    Position; Duties. During your Employment Period, you will be employed as
Chief Executive Officer of the Company with duties and responsibilities
commensurate with such positions and such other duties as assigned by Board of
Directors of the Company (the “Board”), you will be appointed as a member of the
Board, you will be nominated to the Board for each year during the Employment
Period and you will report to the Board.
(b)    Other Activities. During your Employment Period, you shall devote your
reasonable best efforts and your full business time and attention to the
business and affairs of the Company, Employer and their subsidiaries; provided
that, you may (A) serve, after appropriate consultation with the Board, on
corporate, civic or charitable boards or committees, (B) deliver lectures and
fulfill speaking engagements, and (C) manage your personal and family
investments, so long as such activities do not interfere substantially with the
performance of your responsibilities under this Agreement.
3.    Your Compensation
(a)    Annual Base Salary. During the Employment Period, you shall receive an
annual base salary (“Annual Base Salary”) of at least $800,000 payable in
accordance with the Employer’s normal payroll practice as in effect from time to
time.
(b)    Annual Bonus. During the Employment Period, you shall be eligible to
receive an annual cash bonus (“Annual Bonus”) under the Amended and Restated
VeriFone Bonus Plan or any successor plan thereto (the “Annual Bonus Plan”) with
a target level of not less than 175% percent of Annual Base Salary, payable in
accordance with the terms of the Annual Bonus Plan and procedures established by
the Compensation Committee of the Board (the “Compensation Committee”). The
actual amount of your Annual Bonus will be determined by the Compensation
Committee and will be payable by the Company within two and one-half months
after the end of the Company’s fiscal year to which it relates.
(c)    During the Employment Period, you will continue to be eligible to receive
additional equity award grants on an annual basis as determined by the
Compensation Committee with due regard for your position at such time as grants
are made to other senior officers of the Company.
4.    Your Benefits
(a)    Employee Benefit Plans. During the Employment Period, except as otherwise
expressly provided herein, you shall be entitled to participate in the Company’s
employee benefit plans, policies and programs, as in effect from time to time,
on the same basis as made available generally to other senior executive officers
of the Company.
(b)    Relocation. The Company will reimburse you for reasonable expenses
involved in your relocation, which will include the actual movement of household
and personal belongings and other relocation expenses associated with the sale
of your New York residence.


5.    Termination of Your Employment
(a)    No Reason Required. Either you or the Company may terminate your
employment at any time for any reason, or for no reason, subject to compliance
with Section 5(c).
(b)    Related Definitions.
(1)    “Cause” means your (i) conviction of, or plea of nolo contendere to, a
felony or any crime or offense lesser than a felony involving dishonesty,
disloyalty or fraud with respect to the Company or any Related Entity or any of
their respective properties or assets; (ii) gross negligence or willful
misconduct that has caused demonstrable and serious injury to the Company or a
Related Entity, monetary or otherwise; (iii) willful refusal to perform or
substantial disregard of your duties under this Agreement; (iv) breach of duty
of loyalty to the Company or a Related Entity or any act of fraud or dishonesty
with respect to the Company or a Related Entity; (v) engagement in insider
trading; (vi) breach of the Company’s ethics policy, as in effect from time to
time; (vii) engagement in accounting improprieties as determined by the Board;
(viii) failure or refusal to cooperate with governmental or regulatory
investigations involving the Company; or (ix) disqualification or bar by any
governmental or self-regulatory authority from serving as an officer or director
of the Company or any Related Entity.
(2)    “Good Reason” means the occurrence of one or more of the following
circumstances, without your express written consent, and which circumstance(s)
are not remedied by the Company within thirty (30) days of receipt of a
Termination Notice (defined below) from you describing in reasonable detail the
Good Reason event that has occurred (which notice must be provided within ninety
(90) days of your obtaining knowledge of the event): (i) the assignment to you
of substantial duties that are inconsistent with your title, position,
authority, duties or responsibilities as contemplated under this Agreement, or
any other action by the Board that results in a diminution in your title,
position, authority, duties or responsibilities; (ii) any failure by the Company
or the Employer to comply with any of the provisions of Section 3 hereof, other
than insubstantial or inadvertent failures not in bad faith which are remedied
by the Company or the Employer promptly after receipt of notice thereof given by
you; or (iii) failure by the Company to obtain the assumption of the Company’s
obligations hereunder from any successor.
(3)    “Change in Control” shall have the same meaning as under the Company’s
Amended and Restated 2006 Equity Incentive Plan (or any successor plan).
(4)    “Disability” means your disability, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as determined by the Board. If the Company determines in good faith
that your Disability has occurred, it may give you a Termination Notice. If
within 90 days of the Termination Notice you do not return to full-time
performance of your responsibilities, your employment will terminate. If you do
return to full-time performance in that 90-day period, the Termination Notice
will be cancelled for all purposes of this Agreement.
(5)    “Related Entity” is any subsidiary or entity in which the Company holds
at least 25% ownership interest, and any other entity designated by the Board.
(c)    Advance Notice Generally Required.
(1)    To terminate your employment, either you or the Company must provide a
Termination Notice to the other. A “Termination Notice” is a written notice that
states the specific provision of this Agreement on which termination is based,
including, if applicable, the specific clause of the definition of Cause or Good
Reason and a reasonably detailed description of the facts that permit
termination under that clause; provided, that the failure to include any fact in
a Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement.
(2)    You and the Company agree to provide 90 days’ advance Termination Notice
of any termination, unless your employment is terminated by the Company for
Cause or because of your Disability or death. If you die or suffer a Disability
after you provide a valid Termination Notice with Good Reason or the Company
provides a Termination Notice without Cause, your termination will be treated as
a termination with Good Reason or without Cause, as applicable, effective as of
the date of your death or Disability.
(3)    Following receipt of such Termination Notice, the Company may, at its
sole discretion, choose to place you on paid leave for any or all of the
applicable notice period.
(d)    Without Cause other than during a Change of Control Protection Period.
If, during your Employment Period, other than during a Change of Control
Protection Period (as defined below), the Company terminates your employment
without Cause:
(1)    The Company will pay you any unpaid accrued salary or earned but unpaid
Annual Bonus (“Accrued Compensation”) and a lump sum cash severance payment
equal to the sum of your Annual Base Salary and your target Annual Bonus for the
preceding fiscal year within sixty (60) days following the date of termination
of your employment subject to Section 10(i).
(2)    For twenty-four (24) months following your date of termination of
employment, the Company will promptly reimburse you for COBRA premiums provided
you timely elect COBRA coverage and will permit you to continue to participate
in the Company’s life insurance plan on the same basis as you participated in it
as of immediately prior to your termination of employment (collectively,
“Benefit Continuation”); provided, however, that such Benefit Continuation shall
cease upon your commencement of employment with another employer that provides
you with eligibility for substantially similar coverage. You shall notify the
Company within ten (10) days following commencement of such new employment. If
the Company is unable to reimburse you for COBRA premiums without violating
applicable law, the Company shall provide you with a lump sum payment in an
amount equal to the COBRA payment you would be required to pay for such 24-month
period.
(3)    Unless any applicable award agreement provides for more favorable
treatment to you, (i) any portion of any unvested, time-based vesting equity or
equity-based awards that were granted to you by the Company prior to the date of
such termination of employment and that would have otherwise vested on or before
the first anniversary of such date of termination, shall vest in full effective
as of such date of termination, and (ii) any unvested, performance-based vesting
equity or equity-based awards that would have time-based vested, if such
time-based vesting was monthly rather than cliff vesting, on or before the first
anniversary of such termination of employment based on actual performance during
the full performance period, shall so vest and be paid as soon as practicable
following the date performance achievement is determined.
(e)    Termination For Good Reason or Without Cause during a Change of Control
Protection Period.
If a termination by the Company without Cause or by you for Good Reason occurs
during the Employment Period and upon or within twenty four (24) months after a
Change in Control (or if your employment is terminated by the Company without
Cause or by you for Good Reason within ninety (90) days prior to a Change in
Control at the request of a third party acquiror) (the “Change of Control
Protection Period”):
(1)    The Company will pay you the Accrued Compensation and a lump sum cash
severance payment equal to two (2) times the sum of your Annual Base Salary and
your target Annual Bonus within sixty (60) days following the date of
termination of your employment (or sixty (60) days following the Change in
Control, in the event your employment is terminated by the Company without Cause
or by you for Good Reason within ninety (90) days prior to the Change in Control
at the request of a third party acquiror) subject to Section 10(i).
(2)    You shall be entitled to receive the Benefit Continuation benefits in
accordance with the terms of Section 5(d)(2) above.
(3)    Any portion of any unvested equity or equity-based awards granted to you
by the Company prior to the date of such termination of employment shall vest in
full effective as of such date of termination (or as of the Change in Control,
in the event your employment is terminated by the Company without Cause or by
you for Good Reason within ninety (90) days prior to the Change in Control at
the request of a third party acquiror).
(f)    Condition. The Company shall not be required to make the payments and
provide the benefits (other than payment of Accrued Compensation) specified in
Section 5(d), Section 5(e) or (in the case of termination due to Disability) the
last sentence of Section 5(g) hereof unless you execute and deliver to the
Company a general release and waiver of claims in favor of the Company, its
affiliates and each of their respective officers, directors and employees in the
form attached hereto as Exhibit A, (the “Release”), provided, that, such Release
(i) will be provided to you within five (5) days following your date of
termination, (ii) will not release indemnification or fiduciary insurance rights
set forth in Section 4(c) above, and (iii) you execute such release and any
applicable revocation period lapses on or prior to the fifty-seventh (57th) day
following the date of your termination of employment (the “Release Period”). If
you breach any provision of Section 6 of this Agreement in more than a minor, de
minimis or trivial manner (and, if such breach is susceptible to cure, you do
not cure such breach within ten (10) days after your receipt of written notice
of such breach from the Company which specifies in reasonable detail the facts
and circumstances claimed to be the basis for such breach), then (i) you will
forfeit any unpaid payments and benefits set forth in Section 5 above, and (ii)
to the extent any payments or benefits set forth in Section 5 above have already
been paid or provided to you, the gross amount of such payments and benefits
shall be paid by you to the Company upon written notice from the Company within
thirty (30) days of such notice. The Company shall have the right to offset the
amount of any such payments and benefits against any amounts otherwise owed to
you by the Company, except to the extent such offset would cause a violation of
Section 409A (as defined below) as reasonably determined by the Company.
(f)    For Cause, without Good Reason, following expiration of the Employment
Period or due to Death or Disability. If the Company terminates your employment
for Cause or following the expiration of the Employment Period due to
non-renewal, you terminate your employment without Good Reason, or your
employment terminates due to your death or Disability, in each case, at any time
during the Employment Period, the Company will promptly pay or provide you (i)
your Accrued Compensation, except that any earned but unpaid Annual Bonus shall
be forfeited in the event of your termination for Cause, (ii) any benefits that
are required, or to which you are entitled, under any employee benefit plan,
contract or arrangement of the Company, and (iii) any other payments or benefits
required to be paid to you in accordance with applicable law. In addition, in
the event your employment terminates due to your death or Disability, the
Company shall pay you or your estate, as applicable, (i) a pro-rata Annual Bonus
at target for the fiscal year during which your death or Disability occurs,
which shall be paid within sixty (60) days following the date of termination of
your employment and (ii) provide you with the vesting benefits set forth in
Section 5(d)(3) above.
6.    Restrictive Covenants.
(a)    Confidential Information.
(1)    Obligation to Maintain Confidentiality. You acknowledge that the
information, observations and data obtained by you during the course of your
performance under this Agreement concerning the business and affairs of the
Company and any Related Entities are the property of the Company or such Related
Entities, including information concerning acquisition opportunities in or
reasonably related to the Company’s business or industry of which you become
aware during the Employment Period. Therefore, you agree that you will not
disclose to any unauthorized person, firm, corporation or other entity or use
for your own account any of such information, observations or data without the
Board’s written consent, unless and to the extent that the aforementioned
matters, (i) become generally known to and available for use by the public other
than as a result of your acts or omissions to act, (ii) was known to you prior
to your employment with the Company, or (iii) is required to be disclosed
pursuant to any applicable law or court order. Notwithstanding anything to the
contrary in this Agreement or otherwise, nothing shall limit your rights under
applicable law to provide truthful information to any governmental entity or to
file a charge with or participate in an investigation conducted by any
governmental entity. You agree to deliver to the Company upon any termination of
your employment, or at any other time the Company may request in writing, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company or any of its subsidiaries
(including, without limitation, all acquisition prospects, lists and contact
information) that you may then possess or have under your control.
(b)    Noncompetition. For the twelve (12) month period following termination of
your employment for any reason (the “Noncompete Period”), you shall not,
directly or indirectly, manage, control, participate in, consult with, render
services for, or in any manner engage in a Competitive Enterprise. For purposes
of this Agreement, “Competitive Enterprise” means (i) any business competing
with the businesses of the Company as of the date of termination, or (ii) any
business in which the Company has entertained discussions or has requested and
received information relating to the acquisition of such business by the Company
during the six-month period immediately preceding your termination of
employment, provided that you may hold up to a 1% passive equity interest in a
public company that may be a Competitive Enterprise. For purposes of this
Section 6(b), references to the Company shall include references to any
subsidiary of the Company.
(c)    Nonsolicitation. During the Noncompete Period, you shall not, directly or
indirectly, through another entity (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any employee, (ii) hire any person who was an employee of the Company within 180
days prior to the date of hire, or (iii) solicit or attempt to solicit or induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Company to transact business with a Competitive Enterprise or to cease
doing business with the Company or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company. For purposes of this Section 6(c), references to the Company shall
include references to any subsidiary of the Company.
(d)    Non-Disparagement. You hereby agree that you may not make any statement
that would libel, slander or disparage the Company or its past or present
officers, directors, employees or agents (subject to any obligation you have to
comply with legal and regulatory requirements (e.g., a subpoena)). In addition,
the Company hereby agrees that it and its officers and directors may not make
any statement that would libel, slander or disparage you (subject to any
obligation the Company has to comply with legal and regulatory requirements
including disclosure requirements under applicable law).
(e)    Enforcement. If a court holds that the restrictions stated in this
Section 6 are unreasonable under circumstances then existing, the parties hereto
agree that the maximum duration, scope or geographical area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law. Because your
services are unique and because you have access to confidential information, the
parties hereto agree that money damages would be an inadequate remedy for any
breach of this Section 6. Therefore, in the event a breach or threatened breach
of this Section 6, the Company may, in addition to other rights and remedies
existing in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).
(f)    Additional Acknowledgments. You acknowledge that the provisions of this
Section 6 are in consideration of: (i) employment with the Employer, and (ii)
additional good and valuable consideration as set forth in this Agreement. In
addition, you agree and acknowledge that the restrictions contained in this
Section 6 do not preclude you from earning a livelihood, nor do they
unreasonably impose limitations on your ability to earn a living. In addition,
you acknowledge (i) that the business of the Company, the Employer and other
Related Entities will be international in scope and without geographical
limitation, and (ii) notwithstanding the state of incorporation or principal
office of the Company, any of its affiliates or any of their respective
executives or employees (including you), it is expected that the Company, the
Employer and other Related Entities will have business activities and have
valuable business relationships within its industry throughout the world. You
acknowledge and agree that each and every restraint imposed by this Section 6 is
reasonable with respect to subject matter, time period and geographical area.
7.    Effect of Excise Tax and Limits on Golden Parachute Payments
(a)    Contingent Reduction of Parachute Payments. In the event of Change in
Control, if any payment, benefit or distribution by the Company or any other
person, firm, corporation or other entity to you or for your benefit (whether
paid or payable, provided or to be provided or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (each, a “Payment,” and
collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (such excise tax, together with any interest or
penalties incurred by you with respect to such excise tax, the “Excise Tax”),
then you will receive the greatest of the following, whichever gives you the
highest net after-tax amount (after taking into account federal, state, local
and social security taxes): (1) the Payments or (2) one dollar less than the
amount of the Payments that would subject you to the Excise Tax (the “Safe
Harbor Amount”). If a reduction in the Payments is necessary so that the
Payments equal the Safe Harbor Amount and none of the Payments constitutes a
“deferral of compensation” within the meaning of and subject to Section 409A
(“Nonqualified Deferred Compensation”), then the Payments shall be reduced in
the following order (i) acceleration of the equity and equity-based awards, (ii)
Benefits Continuation benefits, and (iii) cash severance, until the requisite
reduction is achieved.
(b)    Determination of the Payments. Any other determination required to be
made under this Section 7, including whether and when reduction of payments to
the Safe Harbor Amount is required and the amount of the reduction of the
Payments and the assumptions to be utilized in arriving at such determination,
shall be made by the public accounting firm providing accounting services to the
Company immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and you
within fifteen (15) business days of the receipt of notice from you that there
has been a Payment, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm under this Section 7(b) shall be
binding upon the Company and you. You shall cooperate with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.
8.    Entire Agreement
This Agreement is the entire agreement between you and the Company with respect
to the relationship contemplated by this Agreement and supersedes and replaces
any earlier agreement, written or oral, with respect to the subject matter of
this Agreement other than your Indemnification Agreement dated September , 2013,
any Award Agreement under the Company’s Amended and Restated 2006 Equity
Incentive Plan and any of the employment policies applicable to you as an
officer, director or employee of the Company or the Employer. In entering into
this Agreement, no party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.
9.    Successors
(a)    Assignment by You. You may not assign this Agreement without the
Company’s consent. Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process. Any attempt to effect any of the preceding
in violation of this Section 9(a), whether voluntary or involuntary, will be
void.
(b)    Assumption by any Surviving Company. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.
10.    General Provisions
(a)    Withholding. You and the Company will treat all payments to you under
this Agreement as compensation for services. Accordingly, the Company will
withhold from any payment any taxes that are required to be withheld under any
law, rule or regulation.
(b)    Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (1) the remainder of this Agreement will
not be affected.
(c)    No Set-off or Mitigation. Except as otherwise provided herein, your and
the Company’s respective obligations under this Agreement will not be affected
by any set-off, counterclaim, recoupment or other right you or the Company may
have against each other or anyone else. You do not need to seek other employment
or take any other action to mitigate any amounts owed to you under this
Agreement, and, except as otherwise provided herein, those amounts will not be
reduced if you do obtain other employment.
(d)    Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and will be deemed given (1) on the business
day sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (1) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (1) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 10(d)):
If to you, to:
Paul Galant
c/o VeriFone Systems, Inc.
88 West Plumeria Drive
San Jose, CA 95134
If to the Company or the Employer, to:

c/o VeriFone Systems, Inc.
88 West Plumeria Drive
San Jose, CA 95134
Attention: Chairman, Compensation Committee
with a copy to General Counsel
(e)    Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.
(f)    Jurisdiction; Choice of Forum. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in Wilmington,
Delaware over any controversy or claim arising out of or relating to or
concerning this Agreement or any aspect of your employment with the Company
(together, an “Employment Matter”). Both you and the Company (1) acknowledge
that the forum stated in this Section 10(f) has a reasonable relation to this
Agreement and to the relationship between you and the Company and that the
submission to the forum will apply even if the forum chooses to apply non-forum
law, (1) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 10(f) in the forum stated in this Section, (1) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 10(f) and (1) agree that, to the extent permitted by law, a
final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company. However, nothing in
this Agreement precludes you or the Company from bringing any action or
proceeding in any court for the purpose of enforcing the provisions of this
Section 10(f).
(g)    Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Delaware applicable to contracts made
and to be performed entirely within that State.
(h)    Expenses. The Company will reimburse you for reasonable attorneys’ fees
and expenses in connection with the negotiation of this Agreement and any term
sheet related hereto.
(i)    Section 409A. This Agreement is intended to comply with or be exempt from
the requirements of Section 409A of the Internal Revenue Code (“Section 409A”)
with respect to amounts, if any, subject thereto and shall be interpreted,
construed and performed consistent with such intent. To the extent you would
otherwise be entitled to any payment or benefit under this Agreement or any
other plan or arrangement of the Company or any of its affiliates that
constitutes “deferred compensation” subject to Section 409A, and that if paid or
provided during the six months beginning on the date of termination of your
employment would be subject to the Section 409A additional tax because you are a
“specified employee” (within the meaning of Section 409A and as determined by
the Company), such payment or benefit will be paid or provided to you on the
earlier of the six-month anniversary of your date of termination or your death.
In addition, any payment or benefit due upon a termination of your employment
that represents “deferred compensation” subject to Section 409A shall be paid or
provided to you only upon a “separation from service” as defined in Treas. Reg.
§ 1.409A-1(h) and your date of termination for purposes of this Agreement with
respect to such amounts shall be the date of “separation from service”. In
addition, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. Section 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to you only to the extent that the expenses are
not incurred, or the benefits are not provided, beyond the last day of your
second taxable year following your taxable year in which the “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of your third taxable year following the taxable year in which
your “separation from service” occurs.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations. Any amount paid under
this Agreement that satisfies the requirements of the “short-term deferral” rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations will not
constitute Deferred Payments for purposes of clause (i) above. To the extent any
payment hereunder may be classified as a “short-term deferral” within the
meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A of the Code under
another provision of Section 409A of the Code. If the Release Period spans two
calendar years, any severance payable pursuant to Section 5(d)(1) or Section
5(e)(1) will be paid in the second calendar year. This Agreement (and any
ambiguities herein) shall be interpreted so that the payments and benefits
hereunder will be exempt from the requirements of Section 409A and if such
interpretation is not possible, this Agreement (and any ambiguities herein)
shall be interpreted so that payments and benefits hereunder will be compliant
with the requirements of Section 409A to the maximum extent reasonably possible.
This letter shall be interpreted to the maximum extent reasonably possible so
that none of the payments and benefits to be provided hereunder will be subject
to the additional tax imposed under Section 409A. The Company and you agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A.
(j)    Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.





 
VeriFone Systems, Inc.
 
 
 
 
 
 
 
 
 
 
/s/ Robert Henske
 
 
By:
Robert Henske
Chair, Compensation Committee
 

  
 
VeriFone, Inc.
 
 
 
 
 
 
 
 
 
 
/s/ Robert Henske
 
 
By:
Robert Henske
Chair, Compensation Committee
 

  
Accepted and agreed:
 
 
 
 
/s/ Paul Galant
Paul Galant
 
Date: December 15, 2017





-1-